Electronically Filed
                                                        Supreme Court
                                                        SCWC-12-0000020
                                                        16-JAN-2014
                                                        07:50 AM
                         SCWC-12-0000020


          IN THE SUPREME COURT OF THE STATE OF HAWAI'I


                        STATE OF HAWAI'I,

                 Petitioner/Plaintiff-Appellee,


                                  vs.


                        LINCOLN PHILLIPS,

                 Respondent/Defendant-Appellant.



         CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS

               (CAAP-12-0000020; CR. NO. 08-1-1430)


       ORDER ACCEPTING APPLICATION FOR WRIT OF CERTIORARI 

   (By: Recktenwald, C.J., Nakayama, McKenna, and Pollack, JJ.

   and Circuit Judge Nishimura in place of Acoba, J., recused)


          Petitioner/Plaintiff-Appellee’s Application for Writ of

Certiorari filed on December 5, 2013, is hereby accepted and will

be scheduled for oral argument.     The parties will be notified by

the appellate clerk regarding scheduling.

          DATED: Honolulu, Hawai'i, January 16, 2014.
Stephen K. Tsushima                /s/ Mark E. Recktenwald
for petitioner
                                   /s/ Paula A. Nakayama
Randall K. Hironaka
for respondent                     /s/ Sabrina S. McKenna

                                   /s/ Richard W. Pollack


                                   /s/ Rhonda A. Nishimura